Exhibit 10(d)

First Union Corporation Benefit Restoration Plan

(Effective December 31, 1993)

As amended and restated December 31, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION I.

  

ESTABLISHMENT AND PURPOSE

   1

1.1

   Establishment of the Plan    1

1.2

   Purpose of the Plan    1

1.3

   Application of the Plan    1

SECTION II.

  

DEFINITIONS

   1

2.1

   Accrued Benefit    1

2.2

   Actuarial Equivalent    2

2.3

   Affiliate    2

2.4

   Applicable Federal Rate    2

2.5

   Beneficiary    2

2.6

   Benefit Commencement Date    2

2.7

   Board    2

2.8

   Cause    2

2.9

   Change of Control    2

2.10

   Code    3

2.11

   Company    3

2.12

   Disability    3

2.13

   Earliest Retirement Age    3

2.14

   Employee    3

2.15

   Employer    4

2.16

   ERISA    4

2.17

   Lump Sum Actuarial Equivalent    4

2.18

   MRCC    4

2.19

   Normal Retirement Date    4

2.20

   Participant    4

2.21

   Pension Plan    4

2.22

   Plan    4

2.23

   Plan Administrator    4

2.24

   Plan Year    4

2.25

   Present Value    4

2.26

   Service    4

2.27

   Termination of Service    5

2.28

   Year    5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.29

   Years of Service    5 SECTION III.   

PARTICIPATION

   5

3.1

   Eligibility    5

3.2

   Duration    5 SECTION IV.   

BENEFITS

   5

4.1

   Retirement Benefits    5

4.2

   Disability Retirement Benefits    6

4.3

   Termination Benefit    7

4.4

   Form of Payment    7

4.5

   Payments in the Event of a Change of Control    8

4.6

   No Payments upon a Participant’s Termination for Cause    10 SECTION V.   

PRERETIREMENT DEATH BENEFITS

   11

5.1

   Eligibility    11

5.2

   Amount    11

5.3

   Commencement    11 SECTION VI.   

FINANCING

   12

6.1

   Financing    12

6.2

   No Trust Created    12

6.3

   Unsecured Interest    12 SECTION VII.   

ADMINISTRATION

   12

7.1

   Administration    12

7.2

   Authority    12

7.3

   Rules of Administration    12

7.4

   Claims Procedures    13

7.5

   Tax Withholding    14

7.6

   Expenses    14

7.7

   Actuarial Equivalence    14

7.8

   Liability of Plan Administrator; Indemnification    14 SECTION VIII.   

ADOPTION OF THE PLAN BY THE AFFILIATE; AMENDMENT AND TERMINATION OF THE PLAN

   15

8.1

   Adoption of the Plan by the Affiliate    15

8.2

   Amendment and Termination of the Plan    15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION IX.   

MISCELLANEOUS PROVISION

   15

9.1

   No Contract of Employment    15

9.2

   Severability    15

9.3

   Applicable Law    15

9.4

   Successors and Assigns    16



--------------------------------------------------------------------------------

First Union Corporation Benefit Restoration Plan

(Effective December 31, 1993)

As amended and restated December 31, 2008

Section I.        Establishment and Purpose

1.1          Establishment of the Plan. Wachovia Corporation (formerly named
First Union Corporation) (the “Company”) established this supplemental
retirement plan for eligible employees of the Company and participating
Affiliates, effective as of December 31, 1993. This plan is known as the “First
Union Corporation Benefit Restoration Plan” (hereinafter called the “Plan”). The
Plan was amended and restated as of April 20,1999, and was subsequently amended
in certain respects prior to the adoption of this amendment and restatement.

1.2          Purpose of the Plan. The Plan is intended to restore benefits that
are curtailed as a result of legal limits that apply to the Pension Plan (as
defined below). Participants ceased to accrue benefits under the Plan effective
as of December 31, 2007 and any Employee who is not an active or inactive
Participant on December 31, 2007 shall not be eligible to participate in the
Plan.

The portion of the Plan which restores benefits affected by the limits described
in Code section 415 is intended to be an “excess benefit plan” as defined in
ERISA section 3(36). The portion of the Plan which restores benefits affected by
the compensation limit described in Code section 401(a)(17) is intended to be a
plan maintained for the purpose of providing deferred compensation to a “select
group of management or highly compensated employees.”

1.3          Application of the Plan. The terms of this Plan, as amended and
restated, are applicable only to eligible Employees who are in the active employ
of the Company or a participating Affiliate on or after December 31, 1993 and
only with respect to amounts deferred under the Plan on or after January 1,
2005. The terms of the Plan, as in effect prior to this amended and restated
Plan document, shall continue to apply to amounts deferred prior to January 1,
2005. The Plan has been amended to implement changes required pursuant to and
consistent with section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Between January 1, 2005 and December 31, 2008 the Plan has been
operated in accordance with transition relief established by the Treasury
Department and Internal Revenue Service pursuant to Code section 409A. This
amendment and restatement is adopted in conformity with final regulations under
Code section 409A issued by the Treasury Department on April 10, 2007 and
effective January 1, 2009.

Section II.        Definitions

Whenever used hereinafter, the following terms shall have the meanings set forth
below unless otherwise expressly provided. When the defined meaning is intended,
the term is capitalized. The definition of any term in the singular shall also
include the plural and any masculine terminology shall be deemed to refer to
either a male or female.

2.1          “Accrued Benefit” means the portion of the Participant’s Accrued
Benefit under the Pension Plan attributable to service and compensation credited
for periods on or after



--------------------------------------------------------------------------------

January 1, 2005 and determined on the assumption that the Participant had a
Termination of Employment on December 31, 2007 (or in the case of a Participant
who terminated employment on account of Disability, that the participant had a
Disability Retirement Date of December 31, 2007). For purposes of this
definition, the terms “Accrued Benefit”, “Termination of Employment” and
“Disability Retirement Date” shall have the same meaning as assigned to those
terms under the Pension Plan, subject to the modifications described herein.

2.2          “Actuarial Equivalent” means a benefit having the same value as the
benefit which it replaces, computed on the bases of the actuarial equivalence
assumptions in effect under the Pension Plan.

2.3          “Affiliate” means (i) any corporation which is a member of the
controlled group of corporations which includes the Company, as determined in
accordance with the ownership rules of Code section 1563, without regard,
however, to subsections (a)(4) or (e)(3)(C) of such section 1563, (ii) any
entity with which the Company would be considered a single employer under Code
Section 414(c) and (iii) any other entity in which the Company has a significant
equity interest or owns a substantial capital or profits interest.

2.4          “Applicable Federal Rate” means the interest rate provided for
under Code section 1274(d) in effect as of (i) the date of a Change of Control,
or if elected in writing by the Company and a Participant, at the time a
Participant becomes a Participant, (ii) the later of (a) December 31, 1993 or
(b) the date an individual becomes a Participant pursuant to Section 3.2.

2.5          “Beneficiary” means the individual designated by the Participant to
receive any death benefits payable on the Participant’s behalf under the Pension
Plan.

2.6          “Benefit Commencement Date” means the date on which a Participant’s
benefits shall commence under Section IV. Except as otherwise provided under
section 4.2, a Participant’s Benefit Commencement Date shall be the first day of
the month next following the later of —

(a)          the Participant’s Termination of Service; or

(b)          the date on which the Participant attains his or her Earliest
Retirement Age.

2.7          “Board” means the board of directors of the Company.

2.8          “Cause” means an act or acts of a Participant’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order. For purposes of this definition, no
act, or failure to act, on a Participant’s part shall be considered “willful”
unless done, or omitted to be done, by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.

2.9          “Change of Control” means a change in ownership of the Company (as
described in subsection (i)) or a change in effective control of the Company (as
described in subsection (ii)):

 

2



--------------------------------------------------------------------------------

(i)        Any person or more than one person acting as a group acquires
beneficial ownership of Company stock that, together with the Company stock
already held by such person or group, represents more than 50 percent of the
total voting power of Company stock; provided, however, that if any one person
or more than one person acting as a group is considered to own more than 50
percent of the total fair market value or total voting power of Company stock,
the acquisition of additional Company stock by the same person or persons is not
considered to cause a change in the ownership of the Company for purposes of
this subsection (i) or to cause a change in effective control of the Company for
purposes of subsection (ii); or

(ii)        Any person or more than one person acting as a group acquires (or
has acquired during the twelve-consecutive-month period ending on the date of
the most recent acquisition by such person or persons) beneficial ownership of
Company stock possessing 30 percent or more of the total voting power of Company
stock; or (2) a majority of members of the Board is replaced during a
twelve-consecutive-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that if any one person or more than
one person acting as a group is considered to effectively control Company for
purposes of this subsection (ii), the acquisition of additional control of the
Company by the same person or persons is not considered to cause a change in the
effective control for purposes of this subsection (ii) or to cause a change in
ownership of the Company for purposes of subsection (i).

For purposes of this Section 2.9, the term “group” shall have the meaning
provided in Treasury Regulation 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C), as
applicable. The term “beneficial ownership” shall have the meaning provided in
Treasury Regulation 1.409A-3(i)(5)(v)(iii). Notwithstanding anything in this
Section 2.9 to the contrary, an event which does not constitute a change in the
ownership or a change in the effective control of the Company, each as defined
in Treasury Regulation 1.409A-3(i)(5), shall not constitute a Change of Control
for purposes of this Plan.

2.10        “Code” means the Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time. A reference to a particular section of the
Code shall also be deemed to refer to any Treasury Regulations under that
section.

2.11        “Company” means Wachovia Corporation and any successor thereto that
agrees to adopt and continue the Plan.

2.12        “Disability” means any physical or mental condition which would
result in the Participant incurring a “Disability” under disability provisions
contained in the Pension Plan.

2.13        “Earliest Retirement Age” means the earliest date on which a
Participant could retire and elect to commence benefits under the terms of the
Pension Plan, as in effect on December 31, 2008.

2.14        “Employee” means any person who is employed by an Employer.

 

3



--------------------------------------------------------------------------------

2.15        “Employer” means the Company and each Affiliate which has adopted
the Plan for the benefit of its eligible Employees.

2.16        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, or as it may be amended from time to time. A reference to a
particular section of ERISA shall also be deemed to refer to the regulations
under that section.

2.17        “Lump Sum Actuarial Equivalent” means a single payment which is
actuarially equivalent to the annuity benefit due a Participant under the Plan
computed using the “applicable interest rate” required by Code section 417(e)(3)
under the Company’s Pension Plan and the mortality assumptions utilized in the
most recent actuarial valuation for the Company’s Pension Plan.

2.18        “MRCC” means the Management Resources and Compensation Committee of
the Board or any successor Board committee to whom the Board delegates
responsibility for establishing and administering the incentive compensation
programs for the executive officers and other senior executives of the Company.

2.19        “Normal Retirement Date” means the first day of the month next
following the later of the—

(a)          Participant’s sixty-fifth birthday; or

(b)          the fifth anniversary of the date on which the Participant
commenced participation under the Pension Plan.

2.20        “Participant” means an Employee who has met, and continues to meet,
the eligibility requirements of section 3.1.

2.21        “Pension Plan” means the Wachovia Corporation Pension Plan, as
amended from time to time, and any successor or replacement plan.

2.22        “Plan” means this First Union Corporation Benefit Restoration Plan.

2.23        “Plan Administrator” means the Administrative Committee, as defined
in Section 7.1.

2.24        “Plan Year” means the calendar year.

2.25        “Present Value” means the present value of a payment or payments
computed using an interest rate equal to 1.2 times the Applicable Federal Rate
(compounded semi-annually) and the number of Years, including any fraction
thereof, by which the date of a Change of Control or Termination of Service (as
applicable) precedes the Participant’s attainment of his Earliest Retirement
Age.

2.26        “Service” means a Participant’s aggregate elapsed time, in Years of
Service, as an Employee of the Company from his initial date of hire to the
earlier to occur of his termination of employment or his Normal Retirement Date.

 

4



--------------------------------------------------------------------------------

2.27        “Termination of Service” means a Participant’s termination of
Employee status for any reason, including (without limitation) by reason of a
voluntary termination, resignation or retirement, and shall be determined in
accordance with the applicable standards established pursuant to Code section
409A.

2.28        “Year” means the 12 month period beginning January 1 and ending
December 31.

2.29        “Years of Service” shall have the same meaning assigned to such term
in the Pension Plan.

Section III.        Participation

3.1          Eligibility. An Employee shall become a Participant as of the date
he or she is designated by the Plan Administrator, in its sole discretion, as
eligible to participate in the Plan. Participation in that part of the Plan
which restores Pension Plan benefits that are curtailed under the compensation
limit in effect under Code section 401(a) (17) shall be limited to Employees who
are members of a “select group of management or highly compensated employees”
within the meaning of ERISA section 201(2); provided however, an Employee who
participates in the First Union Corporation Supplemental Retirement Plan shall
not be eligible to participate in the Plan. Notwithstanding any other provision
of this Plan to the contrary, any Employee who is not an active or inactive
Participant on December 31, 2007 shall not be eligible to participate in the
Plan.

3.2          Duration. An Employee who becomes a Participant under Section 3.1
shall remain an active Participant until the earlier of —

 

  (a) his or her Termination of Service; or

 

  (b) a determination by the Plan Administrator that he or she is no longer
eligible to participate in the Plan.

An individual whose active participation is terminated under this section 3.2(a)
shall continue to be an inactive Participant until all benefits to which he or
she is entitled to under the Plan have been paid.

Section IV.        Benefits

4.1          Retirement Benefits.

(a)          Eligibility. A Participant who has a vested interest in a
retirement benefit under the Pension Plan shall be eligible for a retirement
benefit under this section 4.1 upon a Termination of Service that occurs on or
after attainment of the Participant’s Earliest Retirement Age. Except as
otherwise provided in section 4.4, the normal retirement benefit shall be
calculated as a single life annuity commencing on or after the Participant’s
Normal Retirement Date. However, if the Participant’s Termination of Service
precedes his or her Normal Retirement Date, the benefit determined under this
section 4.1 shall be reduced in accordance with section 4.1 (b) (2).

 

5



--------------------------------------------------------------------------------

  (b) Amount.

 

  (1) In General. Subject to paragraph (2) below, a Participant who is eligible
for a retirement benefit under subsection 4.1(a) shall be entitled to a monthly
benefit equal to the difference between (A) and (B), where –

 

  (A) is the benefit the Participant would be entitled to receive under the
Pension Plan as of his or her Normal Retirement Date based on the Participant’s
Accrued Benefit on December 31, 2007, but calculated without regard to the
compensation limit in effect under Code section 401(a)(17) or the benefit limit
in effect under Code section 415; and

 

  (B) is the benefit payable to the Participant under the Pension Plan as of his
or her Normal Retirement Date based on the Participant’s Accrued Benefit on
December 31, 2007.

 

  (2) Early Retirement. In the case of a Participant whose Termination of
Service precedes his or her Normal Retirement Date, the monthly benefit
determined under paragraph (1) shall be reduced for early retirement in the same
manner and amount as an early retirement benefit payable under the Pension Plan.

 

  (c) Commencement and Duration. Payments will commence on the Participant’s
Benefit Commencement Date in the form of payment prescribed in Section 4.4.

4.2          Disability Retirement Benefits.

 

  (a) Eligibility. A Participant who incurs a Termination of Service on account
of Disability shall be eligible for a disability retirement benefit under the
Plan. If the Participant’s Disability leave is at least six months, the
Participant shall for purposes of the Plan be deemed on the first day following
such six month period to have had a Termination of Service. Except as otherwise
provided in Section 4.4, the disability benefit shall be calculated and paid as
a single life annuity commencing on the Participant’s Normal Retirement Date.

 

  (b) Amount. A disabled Participant who is eligible for a disability retirement
benefit under subsection 4.2(a) shall be entitled to a monthly retirement
benefit equal to the difference between (1) and (2), where –

 

  (1) is the disability retirement benefit the Participant would be entitled to
receive under the Pension Plan at his or her Normal Retirement Date based on the
Participant’s Accrued Benefit on December 31, 2007, but calculated without
regard to the limits described in subsection 4.1(b)(1)(A); and

 

6



--------------------------------------------------------------------------------

  (2) is the disability benefit payable to the Participant under the Pension
Plan as of his or her Normal Retirement Date based on the Participant’s Accrued
Benefit on December 31, 2007.

 

  (c) Commencement and Duration. Payments will commence on the first day of the
month immediately following the Participant’s attainment of his or her Normal
Retirement Age in the form of payment prescribed in Section 4.4.

4.3          Termination Benefit.

 

  (a) Eligibility. A Participant who experiences a Termination of Service (for
reasons other than Cause, death or long-term disability) on or after he has
completed ten Years of Service but before attainment of the Participant’s
Earliest Retirement Age shall be eligible for a termination benefit under the
Plan.

 

  (b) Amount. A Participant who is eligible pursuant to (a) above shall be
entitled to a monthly termination benefit computed in the same manner as an
early retirement benefit under section 4.1(b) (2) hereof, based upon his Service
at termination and assuming that he attained his Earliest Retirement Age on the
day before his termination; provided, however, such amount shall be actuarially
reduced for early payment.

 

  (c) Commencement and Duration. Payments will commence on the Participant’s
Benefit Commencement Date in the form of payment prescribed in Section 4.4.

4.4          Form of Payment.

 

  (a) Unmarried Participant. The form of payment for a Participant who is not
married on his or her Benefit Commencement Date shall be a single life annuity,
payable monthly.

 

  (b) Married Participant. The form of payment for a Participant who is married
on his or her Benefit Commencement Date shall be a joint and 50 percent
surviving spouse annuity, payable monthly. A joint and 50 percent surviving
spouse annuity provides—

 

  (1) a monthly benefit to the Participant for life; and

 

  (2) upon the Participant’s death, a monthly benefit to the Participant’s
surviving spouse for life equal to 50 percent of the amount payable during the
Participant’s lifetime.

 

  (c)

Optional Form of Payment Elections. In accordance with its express discretionary
authority under this subsection (c), and pursuant to the transition relief
established by the Treasury Department and the Internal Revenue Service pursuant
to Code section 409A, the Plan Administrator permitted Participants to elect the
form of payment for amounts deferred under the Plan on or after January 1, 2005.
Such elections were made by Participants on or before December 31, 2008. The
form

 

7



--------------------------------------------------------------------------------

 

of payment elections made by such Participants and which were approved by the
Plan Administrator are specified in Schedule A of this Plan. Participants shall
not be permitted to make optional form of payment elections after December 31,
2008 except and to the extent permitted under Section 409A and applicable
Treasury Regulations.

4.5          Payments in the Event of a Change of Control.

In the event of a Change of Control, Plan benefits will be paid to the
Participants in accordance with this subsection 4.5. It is intended that any
payment made under this subsection 4.5 shall not constitute a “parachute
payment” within the meaning of Code section 280G(b)(2)(A) and that the Plan
shall be construed to effectuate such intent. The aggregate payments to be made
under the Plan to “disqualified individuals” as defined in Code section 280G(c),
shall be reduced by an amount so that the Present Value of the payments which
are contingent upon a Change of Control do not equal or exceed three times the
Participant’s average annual taxable compensation from the Company for the most
recent five taxable years ending before the Change of Control.

 

  (a) Payments to Terminated or Retired Participants.

 

  (1) Eligibility. A terminated or retired Participant, or if he is deceased,
the terminated or retired Participant’s beneficiary, who is receiving benefits
pursuant to subsection 4.1, 4.2 or 4.3 as of the date of a Change of Control.

 

  (2) Amount. A terminated or retired Participant, or if he is deceased, the
retired Participant’s beneficiary, who is eligible pursuant to (1) above, shall
be paid the Lump Sum Actuarial Equivalent of the remaining payments to be made
under the Plan to the terminated or retired Participant, or if he is deceased,
the terminated or retired Participant’s beneficiary.

 

  (3) Commencement and Duration. The Lump Sum Actuarial Equivalent payable
pursuant to (2) above shall be paid within ten business days of the Change of
Control.

 

  (b) Payments upon a Participant’s Termination for a Reason other than Cause
within Two Years Following a Change of Control.

 

  (1) Eligibility. A Participant who has ten Years of Service who has a
Termination of Service for any reason other than for Cause, early retirement,
normal retirement, death or long-term disability within two (2) years following
a Change of Control.

 

  (2) Amount. A Participant who is eligible pursuant to (1) above shall be paid
the Lump Sum Actuarial Equivalent of his early retirement benefit payable
pursuant to subsection 4.3(b) based upon his service termination and assuming
that he retired at his Earliest Retirement Age on the Participant’s date of
termination.

 

8



--------------------------------------------------------------------------------

  (3) Commencement and Duration. The Lump Sum Actuarial Equivalent payable
pursuant to (2) above shall be paid within ten business days of the
Participant’s Termination of Service.

 

  (c) Normal Retirement Benefit within Two Years Following a Change of Control.

 

  (1) Eligibility. A Participant who meets the eligibility requirements set
forth in subsection 4.1(a) within two (2) years following a Change of Control.

 

  (2) Amount. A Participant who is eligible pursuant to (1) above shall be paid
the Lump Sum Actuarial Equivalent of his normal retirement benefit payable
pursuant to subsection 4.1(b).

 

  (3) Commencement and Duration. The Lump Sum Actuarial Equivalent payable
pursuant to (2) above shall be paid within ten business days of the date the
Participant’s Termination of Service.

 

  (d) Early Retirement Benefit within Two Years Following a Change of Control.

 

  (1) Eligibility. A Participant who meets the eligibility requirements set
forth in subsection 4.1(b)(2) within two (2) years following a Change of
Control.

 

  (2) Amount. A Participant who is eligible pursuant to (1) above shall be paid
the Lump Sum Actuarial Equivalent of his early retirement benefit payable
pursuant to subsection 4.1(b)(2).

 

  (3) Commencement and Duration. The Lump Sum Actuarial Equivalent payable
pursuant to (2) above shall be paid within ten business days of the date the
Participant’s Termination of Service.

 

  (e) Disability Retirement Benefit within Two Years Following a Change of
Control.

 

  (1) Eligibility. A Participant who (i) experiences a Termination of Service
after being determined to be totally disabled under by the Company’s Long-Term
Disability Plan, (ii) has completed ten Years of Service by the date of his
Termination of Service, and (iii) whose Termination of Service occurs within two
(2) years following a Change of Control. If the Participant’s Disability leave
is at least six months, the Participant shall for purposes of the Plan be deemed
on the first day following such six month period to have had a Termination of
Service.

 

  (2) Amount. A Participant who is eligible pursuant to (1) above shall be paid
the Lump Sum Actuarial Equivalent of the disability retirement benefit payable
pursuant to subsection 4.2(b).

 

9



--------------------------------------------------------------------------------

  (3) Commencement and Duration. The Lump Sum Actuarial Equivalent payable
pursuant to (2) above shall be paid within ten business days of the date the
Participant’s Termination of Service.

4.6          No Payments upon a Participant’s Termination for Cause.

Notwithstanding another provision of the Plan, if a Participant has a
Termination of Service for Cause, no benefit will be due or payable under the
Plan.

4.7          Cessation of Accruals.

Service performed by a Participant after December 31, 2007 shall not be taken
into account in determining a Participant’s accrued benefit under the Plan.
However, to the extent provided in this Section IV, such Service shall be taken
into account for purposes of determining eligibility to receive a benefit or to
determine the amount by which a Participant’s benefit will be actuarially
reduced for early payment.

4.8          No Acceleration of Payment.

No Participant shall be permitted, and the Plan Administrator shall not have any
discretion, to accelerate the timing or schedule of any benefit payment under
this Plan, except as specifically provided herein or as may be permitted
pursuant Code section 409A and the Treasury Regulations thereunder.

4.9          Payment Delay for Key Employees.

Notwithstanding any provision in the Plan to the contrary, no distribution which
becomes due and payable by means of a Participant’s “separation from service”
under Code section 409A shall be made to the Participant prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of the
Participant’s “separation from service” (as such term is defined in Treasury
Regulations issued under Code section 409A), or (ii) the date of the
Participant’s death, if the Participant is deemed at the time of such separation
from service to be a key employee within the meaning of that term under Code
section 416(i) and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code section 409(a)(2). Upon the
expiration of the applicable Code section 409(a)(2) deferral period, all
payments deferred pursuant to this Section 4.9 (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
deferral) shall be paid to the Participant (or the Participant’s Beneficiary in
the event of the Participant’s death) in a lump sum, and any remaining payments
due under the Plan shall be paid in accordance with the normal payment dates
specified for them herein. No interest shall be paid on the amounts for which
payment is delayed pursuant to this provision. Whether the Participant is a “key
employee” shall be determined in accordance with Code section 416(i) and such
written guidelines adopted by the Company for such purposes.

 

10



--------------------------------------------------------------------------------

Section V.        Preretirement Death Benefits

5.1          Eligibility.

 

  (a) Active Employees. In the case of a Participant who has a vested interest
in his accrued benefit under the Pension Plan, and who dies while actively
employed by the Company or an Affiliate, there shall be payable to his or her
Beneficiary a lump sum preretirement death benefit equal to the amount
determined under subsection 5.2 (a).

 

  (b) Former Employees. In the case of a former Participant who has a vested
interest in his accrued benefit under the Pension Plan, and who dies after his
Termination of Service but before his Benefit Commencement Date, there shall be
payable to such Participants’ surviving spouse a lump sum preretirement death
benefit equal to the amount determined under subsection 5.2 (b).

 

  (c) No other Death Benefits. If a Participant dies before earning a vested
interest in his or her accrued benefit under the Pension Plan, or if a former
Participant does not have a surviving spouse, no death benefits shall be payable
on the Participants’ behalf.

5.2          Amount.

 

  (a) Active Employees. The benefit payable to an eligible Beneficiary under
subsection 5.1(a) shall be the Lump Sum Actuarial Equivalent of the monthly
benefit accrued by the Participant under subsection 4.1, reduced in the same
manner and amount as preretirement death benefits under the Pension Plan if the
date of the Participant’s death precedes his or her Normal Retirement Date.

 

  (b) Former Employees. The benefit payable to an eligible surviving spouse
under subsection 5.1(b) shall be the Lump Sum Actuarial Equivalent of the
monthly benefit accrued by the Participant under subsection 4.1, as a survivor
annuity under the form of payment described in subsection 4.4(b), if:

 

  (1) in the case of a Participant who dies after attaining his Earliest
Retirement Age, the Participant had retired with an immediate benefit under
subsection 4.4(b) on the day before his death.

 

  (2) in the case of a Participant who dies on or before attaining his Earliest
Retirement Age, the Participant had terminated employment on the date of death
(if employment had not yet terminated), survived to the Earliest Retirement Age,
retired with an immediate benefit under subsection 4.4(b) at the Earliest
Retirement Age, and died on the day after the day on which he would have
attained the Earliest Retirement Age.

5.3          Commencement. The Lump Sum Actuarial Equivalent payable pursuant to
Section 5.2 above shall be paid within ten business days of the Participant’s
death.

 

11



--------------------------------------------------------------------------------

Section VI.        Financing

6.1          Financing. The benefits under the Plan shall be paid out of the
general assets of the Employer. The benefits shall not be funded in advance of
payment in any way.

6.2          No Trust Created. Nothing contained in the Plan, and no action
taken pursuant to the provisions of the Plan, shall create a trust of any kind
or a fiduciary relationship between an Employer and any Participant,
Participant’s spouse, beneficiary, or any other person. Notwithstanding the
foregoing, a rabbi trust can be established if deemed to be beneficial to the
Plan Participants.

6.3          Unsecured Interest. No Participant shall have any interest
whatsoever in any specific asset of the Company or an Affiliate. To the extent
that any person acquires a right to receive payments under the Plan, such right
shall be no greater than the right of any unsecured general creditor of an
Employer.

Section VII.        Administration

7.1          Administration. The Plan shall be administered by a committee (the
“Administrative Committee”) of two (2) or more members as designated from time
to time by the MRCC of the Board. The Administrative Committee shall have full
and complete authority to (i) administer the Plan; (ii) select the eligible
employees who are to participate in the Plan; (iii) appoint additional members
of the Administrative Committee; and (iv) delegate authority to perform
particular functions with respect to the Plan, including, without limitation,
functions involving the exercise of discretion, to any agent (including any
officer or employee of the Company) or to any subcommittee or member of the
Administrative Committee, provided that such delegation shall be subject to
revocation at any time at the discretion of the Administrative Committee.

7.2          Authority. The interpretation and construction of any provision of
the Plan and the adoption of rules and regulations for plan administration shall
be made by the Administrative Committee. Decisions of the Administrative
Committee shall be final and binding on all parties who have an interest in the
Plan, including (without limitation) all decisions relating to an individual’s
eligibility for participation in the Plan, his or her entitlement to benefits
hereunder and the amount of any such benefit entitlement. Prior to paying a
benefit under the Plan, the Administrative Committee may require the
Participant, former Participant or Beneficiary to provide such information or
material as the Administrative Committee, in its sole discretion, shall deem
necessary to make any determination it may be required to make under the Plan.
The Administrative Committee may withhold payment of a benefit under the Plan
until it receives all such information and material and is reasonably satisfied
of its correctness and genuineness.

7.3          Rules of Administration. The Administrative Committee shall adopt
such rules for administration of the Plan as it considers desirable, provided
they do not conflict with the Plan, and may construe the Plan, correct defects,
make factual decisions and determinations, supply omissions and reconcile
inconsistencies to the extent necessary to effectuate the Plan and, except as
provided in Section 7.4, such action (including factual decisions and
determinations) shall be binding and conclusive. The determinations of the
Administrative Committee shall be subject to review only for abuse of
discretion.

 

12



--------------------------------------------------------------------------------

7.4          Claims Procedures.

       (a)        Benefits under this Plan will be paid only if the
Administrative Committee decides in its discretion that the applicant is
entitled to them. All claims for benefits under the Plan shall be submitted to
the Administrative Committee, which shall have the initial responsibility for
determining the eligibility of any Participant or beneficiary for benefits.
Applications for benefits shall be submitted within two years of the later of
(i) the date on which payment of benefits under the Plan was made, or (ii) the
date on which the action complained or grieved of occurred. The Administrative
Committee may adopt forms for the submission of claim for benefits in which case
all claims for benefits shall be filed on such forms. The term “Administrative
Committee” as used in this Section shall refer to any committee or organization,
if any, that has been delegated the authority described herein by the
Administrative Committee.

       (b)        Any claims for benefits shall be made in writing and shall set
forth the facts which such Participant or beneficiary believes to be sufficient
to entitle him to the benefit claimed. Each such claim must be supported by such
information and data as the Administrative Committee deems relevant and
appropriate. Evidence of age, marital status (and, in the appropriate instances,
health, death or Disability), and location of residence shall be required of all
claims for benefits.

       (c)        If a claim for benefits is denied in whole or in part, the
Administrative Committee shall give the claimant written notice of the decision
within ninety (90) days of the date the claim was submitted. Such written notice
shall set forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the denial; (ii) specific references to pertinent
Plan provisions on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim, along with an explanation of why such material or information is
necessary; and (iv) appropriate information about the steps to be taken if the
claimant wishes to submit the claim for review of the denial.

       (d)        The ninety-day period for review of a claim for benefits may
be extended for an additional ninety (90) days by a written notice to the
claimant setting forth the reason for the extension, which notice shall be
furnished to the claimant before the end of the original ninety (90) day period.

       (e)        If a claim for benefits is denied in whole or in part, the
claimant or his duly authorized representative, at the claimant’s sole expense,
may appeal the denial to the Administrative Committee within sixty (60) days of
receipt of the denial. In pursuing his appeal, the claimant or his duly
authorized representative:

           (i)          may request in writing that the Administrative Committee
review the denial;

           (ii)         may review pertinent documents; and

           (iii)        may submit issues and comments in writing.

 

13



--------------------------------------------------------------------------------

       (f)        The decision on review shall be made within sixty (60) days of
receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than one-hundred twenty (120) days after receipt
of the request for review. If such an extension of time is required, written
notice of the extension shall be furnished to the claimant before the end of the
original sixty-day period. The decision on review shall be made in writing,
shall be written in a manner calculated to be understood by the claimant, and in
the event of an adverse decision on review shall give the specific reason or
reasons for the denial, shall include specific references to the provision of
the plan on which any claim denial is based, and shall inform the claimant that
access will be afforded to all documents pertinent to the claim for benefits. No
action at law or in equity to recover benefits under the Plan shall be commenced
later than one year from the date a decision on review is furnished to the
claimant.

       (g)        All power and authority granted to the Administrative
Committee as a Plan Administrator for purposes of this provision and all
purposes under the Plan may be delegated by the Administrative Committee to any
person, committee, or entity pursuant to a specific or general delegation.

7.5          Tax Withholding. The Employer may withhold from any payment under
this Plan any federal, state, or local taxes required by law to be withheld with
respect to the payment and any sum the Employer may reasonably estimate as
necessary to cover any taxes for which they may be liable and that may be
assessed with regard to such payment. Upon discharge or settlement of such tax
liability, the Employer shall distribute the balance of such sum, if any, to the
Participant from whose payment it was withheld, or if such Participant is then
deceased, to the beneficiary of such Participant. Prior to making any payment
hereunder, the Company may require such documents from any taxing authority, or
may require such indemnities or surety bond as the Company shall reasonably deem
necessary for its protection. As to any payroll tax that must be withheld in
accordance with the applicable statute, the Employer may withhold as necessary
any payroll taxes that are due.

7.6          Expenses. All expenses incurred in the administration of the Plan
shall be paid by the Employer.

7.7          Actuarial Equivalence. In determining the actuarial equivalent
value of a benefit payable under the Plan or of any other benefit, the Company,
in consultation with an actuary selected by the Company, shall use any generally
accepted actuarial tables and reasonable interest assumptions, as the Company
shall determine in its sole and absolute discretion.

7.8          Liability of Plan Administrator; Indemnification. To the extent
permitted by law, the Plan Administrator and its members shall not be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of the Plan unless attributable to his own gross negligence
or willful misconduct. The Company shall indemnify the Plan Administrator and
its members against any and all claims, losses, damages, expenses, including
counsel fees, incurred by them, and any liability, including any amounts paid in
settlement with their approval, arising from their action or failure to act,
except when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

 

14



--------------------------------------------------------------------------------

Section VIII.        Adoption of the Plan by the Affiliate; Amendment and
Termination of the Plan.

8.1          Adoption of the Plan by the Affiliate. An Affiliate may adopt the
Plan by appropriate action of its board of directors or authorized officers or
representatives, subject to the approval of the Board.

8.2          Amendment and Termination of the Plan. The MRCC or its delegate may
at any time amend the provisions of the Plan to any extent and in any manner the
MRCC shall deem advisable, and such amendment shall become effective at the time
of such MRCC action. Without limiting the generality of the foregoing, the MRCC
or its delegate may amend the Plan to impose such restrictions upon the
distribution provisions of Sections IV and V which the MRCC or its delegate
deems appropriate or advisable in order to avoid the current income taxation of
benefits under the Plan or any other adverse tax consequences which might
otherwise occur as a result of changes to the tax laws and regulations governing
incentive and deferred compensation arrangements such as the Plan. The MRCC or
its delegate may also at any time terminate the Plan in whole or in part,
subject to the requirements of Code section 409A regarding plan terminations.
Except for such modifications, limitations or restrictions as may otherwise be
required to avoid current income taxation or other adverse tax consequences to
Participants as a result of changes to the tax laws and regulations applicable
to the Plan, no such plan amendment or plan termination, whether authorized by
the MRCC or its delegate, shall (i) have the effect of reducing the benefits
accrued by a Participant prior to the date of the amendment or termination or
(ii) otherwise adversely affect the vesting schedules or distribution provisions
in effect for benefits, and the benefits accrued prior to the date of any such
plan amendment or termination shall, subject to the foregoing exception,
continue to become due and payable in accordance with the vesting and
distribution provisions as in effect immediately prior to such amendment or
termination. Notice of any such amendment or termination shall be given in
writing to each Participant and beneficiary of a deceased Participant having an
interest in the Plan. The terms of an employment agreement or other individual
agreement with a Participant (a “Participant Agreement”) may modify the terms of
the Plan with respect to that Participant, provided that the Participant
Agreement was approved by the MRCC or its delegate. The manner and extent to
which a Participant Agreement modifies the terms of this Plan shall be
determined by the Administrative Committee in its sole discretion.

Section IX.        Miscellaneous Provision

9.1          No Contract of Employment. Nothing contained in the Plan shall be
construed to give any Participant the right to be retained in the service of the
Company or its Affiliates or to interfere with the right of the Company or its
Affiliates to discharge a Participant at any time.

9.2          Severability. If any provision of this Plan shall be held illegal
or invalid, the illegality or invalidity shall not affect its remaining parts.
The Plan shall be construed and enforced as if it did not contain the illegal or
invalid provision.

9.3          Applicable Law. Except to the extent preempted by applicable
federal law, this Plan shall be governed by and construed in accordance with the
laws of the state of North Carolina.

 

15



--------------------------------------------------------------------------------

9.4          Successors and Assigns. The obligation of the Employer to make the
payments required hereunder shall be binding upon the successors and assigns of
the Employer, whether by merger, consolidation, acquisition or other
reorganization.

9.5          Section 409A Compliance. This Plan is intended to comply with the
requirements of Code section 409A and Treasury Regulations thereunder. Any
provision of this document that is contrary to the requirements of Code section
409A and the Treasury Regulations thereunder shall be null, void and of no
effect and the Committee shall interpret the document consistent with the
requirements of Code section 409A, which shall govern the administration of the
Plan in the event of a conflict between Plan terms and the requirements of Code
section 409A and the Treasury Regulations

IN WITNESS WHEREOF, Wachovia Corporation has caused this instrument to be
executed on its behalf by a duly authorized officer on this 19th day of
December, 2008.

 

WACHOVIA CORPORATION By:  
                /s/ Charles D. Loring                  Title:  
                Senior Vice President                

 

16



--------------------------------------------------------------------------------

Schedule A – Form of Payment Elections

Pursuant to Section 4.4(c), the Plan Administrator has permitted Participants to
make form of payment elections. The Participants who made such elections, when
the elections were made and the form of payment that was elected by the
Participant and approved by the Plan Administrator, are as follows:

Elections Made on or Before December 31, 2005

Participant                                         Payment Form Elected

[Names redacted]

Elections Made on or Before December 31, 2006

Participant                                         Payment Form Elected

[Names redacted]

Elections Made on or Before December 31, 2007

Participant                                         Payment Form Elected

[Names redacted]

Elections Made on or Before December 31, 2008

Participant                                         Payment Form Elected

[Names redacted]

 

17